Citation Nr: 1643052	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for status post left ankle surgery, to include entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to additional compensation for left knee disability, with chronic left knee sprain with chondromalacia currently evaluated as 10 percent disabling from the June 2007 date of claim to present, and with left knee subluxation currently evaluated as 20 percent disabling from October 20, 2015, to include TDIU. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Togus, Maine.  The Pittsburgh, Pennsylvania RO currently has jurisdiction of the claims.

The case was previously before the Board in October 2012.  The Board has recharacterized the issues on appeal to accurately reflect that consideration of TDIU is an element of the claims for higher ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Prior to the remand, the Veteran had not had a rating for left knee subluxation.  On remand in March 2016, the RO assigned it a 20 percent rating effective from October 20, 2015, the date of an examination report.  

The Board notes that in October 2012, the Board ordered the RO to obtain a VA Form 646 from the Veteran's representative.  However, VA is only required to give the representative the opportunity to provide argument.  M21-2, Part 1, Chapter 5, Section F.  In January 2016, the RO advised the representative that it had 30 days within which to submit any information and argument.  The representative has failed to respond to the RO's January 2016 letter.  The Board may proceed with adjudication.  



FINDINGS OF FACT

1.  During the period on appeal, the Veteran's left knee flexion has been limited to no less than 120 degrees; his extension has been normal.  No left knee recurrent subluxation or lateral instability is shown prior to October 20, 2015, and since then, he does not have severe recurrent subluxation or lateral instability.  He does not have dislocated or symptomatic removal of semilunar cartilage, ankylosis, malunion, or an astragalectomy.  

2.  The Veteran does not have left ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  


CONCLUSION OF LAW

1.  The criteria for additional compensation for service-connected left knee disability, beyond the 10 percent assigned for left knee strain and the 20 percent assigned for left knee subluxation from October 20, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5010, 5257 (2015).

2.  The criteria for a disability rating in excess of 30 percent for status post left ankle surgery are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40  and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App.202, 207-08 (1995). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Under 38 U.S.C.A. § 4 .45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The assignment of a particular Diagnostic Code depends on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Left knee

The Veteran appeals for a higher rating for his service-connected left knee disability.  The claim was filed in June 2007 and he currently has a 10 percent rating for the entirety of the claim period, for left knee sprain with chondromalacia, and a 20 percent rating for subluxation from October 20, 2015.  

The sprain with chondromalacia is rated under Diagnostic Code 5299-5010 and the subluxation is rated under Diagnostic Code 5257, both under 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  Leg extension limited to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  Separate ratings may also be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98. 

On VA sponsored examination in February 2008, the Veteran reported that he had had left knee arthroscopy in 2000.  He complained of left knee pain which would increase if he walked more than 200 yards.  On examination, he had full active and passive extension of his left knee, and claimed that he could not flex it beyond 125 degrees.  His left knee was stable, and there was no effusion of the joint.  

On VA sponsored examination in October 2015, the Veteran reported that his knee was painful on climbing stairs.  On examination, his initial range of motion was to 120 degrees on the left compared to 125 degrees for the right knee.  Extension was to zero for each knee.  (The examiner obviously reversed the flexion and extension data for the left knee).  There was no abnormal range of motion noted that contributed to functional loss, and the Veteran was able to perform repetitive motion testing with no additional limitation in the range of motion.  Neither knee had range of motion movements which were painful on active, passive, or repetitive use testing, and neither had pain when used in weightbearing or nonweightbearing.  The left knee had patellofemoral tenderness, whereas the right knee did not.  The Veteran was felt to have mildly less movement than normal for his left knee, and disturbance with locomotion, causing discomfort on walking and climbing stairs.  

Pain, weakness, fatigability, or incoordination was not significantly limiting left or right knee joint functional ability during flare-ups or when the joint was used repeatedly over a period of time.  Right and left knee strength were 5/5 for flexion and extension, and there was no muscle atrophy or ankylosis.  The examiner indicated that there was a history of moderate subluxation of the patella.  There was no history of lateral instability or recurrent effusion.  There was no left or right knee joint anterior, posterior, medial, or lateral instability on testing.  The Veteran had never had recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  He had no scars related to the left knee disability -- painful, unstable, having a total area equal to or greater than 39 square centimeters, or otherwise.  There was objective evidence of left knee crepitus.  His left knee disability impacted his ability to perform occupational tasks through left knee discomfort on stairs and long walks.  

The Board finds that the evidence shows that no more than a 10 percent rating is warranted for left knee limitation of flexion under Diagnostic Code 5260.  The examination in 2008 showed flexion limited to no more than 125 degrees, and the one in 2015 showed it limited to no more than 120 degrees.  Leg flexion would have to be limited to 30 degrees for a 20 percent rating under Diagnostic Code 5260.  Also, no compensable rating is warranted limitation of leg extension under Diagnostic Code 5261, as the Veteran does not have leg extension limited to 10 degrees.  The examination in 2008 showed it to be full both actively and passively, and it was likewise to zero degrees on examination in October 2015. 

The evidence also shows that a compensable rating is not warranted for left knee subluxation under Diagnostic Code 5257 prior to October 20, 2015.  The preponderance of the evidence indicates that at no time prior to that date did the Veteran have at least mild recurrent subluxation or lateral instability of his left knee necessary for a 10 percent rating under Diagnostic Code 5257.  Instead, his left knee was found to be stable on examination in 2008, no mention of recurrent subluxation or lateral instability was mentioned between then and October 20, 2015, and the examiner on October 20, 2015 indicated that the Veteran had never had recurrent patellar dislocation before.  

The next question, then, is whether a rating greater than 20 percent is warranted for left knee subluxation under Diagnostic Code 5257 from October 20, 2015.  The Board finds that it is not.  There is no evidence showing severe recurrent subluxation or lateral instability of the left knee, necessary for a 30 percent rating under Diagnostic Code 5257, from that date forward.  To the contrary, the October 20, 2015 examination shows that no more than moderate left knee subluxation or recurrent instability was present at that time.  

The Board has considered whether the medical evidence of record supports ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 5259, 5262, or 5263, and finds that it does not.  No evidence shows that the Veteran has ankylosis necessary for a compensable rating under Diagnostic Code 5256.  While the 2015 examination report noted that the Veteran had meniscectomy or other knee surgery probably in 1982 and that he probably had a meniscal tear in the past, the examiner found that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms or scars related to his knee treatment.  Specifically, the examiner did not check boxes marked "frequent episodes of joint "locking," "frequent episodes of joint pain, or "frequent episodes of joint effusion" related to any meniscal condition.  As such a compensable rating is not warranted for either dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint necessary for a compensable rating under Diagnostic Code 5258 or for symptomatic removal of semilunar cartilage necessary for a compensable rating under Diagnostic Code 5259.  In addition, the Veteran does not have malunion or nonunion of the tibia or fibula necessary for a compensable rating under Diagnostic Code 5262, or genu recurvatum necessary for a compensable rating under Diagnostic Code 5263.  

Left Ankle

The Veteran appeals for a higher rating than the currently assigned 30 percent for his service-connected status post left ankle surgery.  The claim was filed in June 2007 and he currently has a 30 percent rating for the entirety of the claim period, under Diagnostic Code 5270, for ankle ankylosis.  Under that code, a 30 percent rating is warranted when there is ankle ankylosis in plantar flexion, between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted when there is ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  

No evidence since the claim was filed in June 2007, including the 2008 and 2015 examination reports, shows left ankle ankylosis.  To the contrary, the Veteran had a mild restriction of motion of his left ankle on examination in February 2008, with moderate stiffness of his heel, and ankylosis was not reported radiographically then or when a CT scan of the Veteran's left ankle was obtained in October 2012.  Instead, the latter showed minimal degenerative changes and an otherwise normal ankle joint.  On examination in October 2015, the Veteran had 30 degrees of left ankle plantar flexion and 10 degrees of left ankle dorsiflexion, compared to 45 and 20 degrees on the right, with no change in the range of motion on repetitive testing.  The left ankle was said to be restricting ankle plantar flexion and dorsiflexion.  

Based on the evidence, the Board concludes that a 40 percent rating is not warranted for the Veteran's service-connected left ankle disability under Diagnostic Code 5270.  The preponderance of the evidence including the examination reports mentioned above showing the significant range of motion the Veteran has in his left ankle and an ankle mortise which does not have ankylosis indicates that he does not have left ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  

The Board has also considered other ankle rating codes under 38 C.F.R. § 4.71a and finds that a compensable rating under any of them is not warranted.  The Veteran does not have ankylosis of his subastragalar or tarsal joint necessary for a compensable rating under Diagnostic Code 5272.  He does not have malunion of the os calcis or astragalus necessary for a compensable rating under Diagnostic Code 5273, and he has not had an astragalectomy necessary for a compensable rating under Diagnostic Code 5274.  A rating under Diagnostic Code 5271, for ankle limitation of motion, cannot be assigned at the same time as a rating for ankylosis.  To do so would be pyramiding, in violation of 38 C.F.R. § 4.14 (2014), as both rated based on limitation of motion of the ankle.   

Other considerations:  Extraschedular Rating and TDIU

Extraschedular Rating

The Board has considered any and all lay statements from the Veteran about the severity of his disabilities.  The Veteran is competent to report pain and functional limitations because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  He has not indicated that his knee or ankle, however, has more limitation of motion than as described in the medical evidence of record.  The medical findings (as provided in the examination reports directly address the criteria under which the disabilities are evaluated.  As such, the Board finds these records to be more probative than any subjective complaints from the Veteran as to the degree of symptomatology.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected left knee and ankle disabilities.  The symptoms and impairment caused by the service-connected left knee and ankle disabilities are specifically contemplated by the schedular rating criteria including 38 C.F.R. §§ 4.40, 4.45.  These include impairment caused by pain, limitation of motion, weakness, and other related factors.  No other symptoms are claimed or shown.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran indicated in June 2007 that the hardship of his disability poses an unusual disability picture so as to render impracticable the application of the regular schedular standards.  He indicated that the foreign medical program is not recognized in the Irish medical program, and that at this time, his medical is on social welfare medical card services.  He indicated that the 40 percent disability at that time was not enough to supplement and sustain the cost of living in Ireland.  However, with all due respect to the Veteran, an unusual disability picture is not shown, and the ratings are not assigned based on what is enough to supplement and sustain the cost of living in Ireland.

In this case, the evidence of record indicates that the collective impact of the service-connected left knee and ankle disabilities have not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  In this case, the evidence does not show that the collective impact or combined effect of the disabilities at issue presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Board will consider the issue of entitlement to TDIU as part of the Veteran's claims for increased ratings for his service-connected left knee and left ankle disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

A July 2006 letter from a lawyer indicates that the Veteran is unable to carry out his normal employment.  It mentions "an injury to his legs" many years ago, and the fact that he is normally a construction worker but since the injury cannot carry out heavy work.  His last employment was reportedly as a builder maintenance worker.  He had come to Ireland in 2004, and had been unable to find suitable employment since that time.  It was reported that he is not physically able to undertake heavy physical building work at this stage in his life, and is unable to find employment in building maintenance, for which he had some training.  

As an initial matter, the Board notes that the left knee and left ankle only encompass one leg, not both.  Further, the Board notes that the July 2006 letter was written in response to a January 2005 decision by social welfare services in Ireland which noted "[y]our case was considered by the medical referee/adviser who expressed the opinion that you are not substantially handicapped in seeking suitable employment by reason of a specified disability . . . ."

A January 2008 letter from a private physician mentions the Veteran's left ankle disability and indicates that he feels that the Veteran should be qualified for a disability allowance as he is unable to work because of his condition.  No reasons were given concerning unemployability due to either or both of the service-connected disabilities at issue.  

In January 2016, a VA sponsored examiner reviewed the Veteran's medical history, including as reflected by the 2008 and 2015 examination reports mentioned above.  The examiner indicated that it is understandable that the Veteran would not be able to perform adequately in construction jobs.  He also noted that there were functional limitations outlined on examination which would prohibit the Veteran from doing certain types of work, but that there are other types of gainful employment - particularly those of a more sedentary nature, that would not require prolonged standing, prolonged walking, walking on uneven surfaces, or climbing stairs that he would be able to work at where he should not be functionally limited by the conditions at issue.  No evidence was seen as to why the Veteran could not perform less demanding jobs than those requiring the most physical demand, considering his skills, educational level, and physical disability.  Therefore, it was the examiner's opinion that it was less likely than not that the Veteran's service-connected left knee and ankle disabilities, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  

The Veteran has not returned a VA Form 21-8940 detailing his occupational and educational history which was sent to him in July 2015.  Other evidence indicates he had been a motor transport operator in service with training in that field.  He was working at the time of a June 1994 VA examination and was enrolled in a piano tuning program at the time of a June 1999 VA examination.  He was working in light building maintenance at the time of an August 2001 hearing.  An April 2001 VA medical record states that he was in school for computers and liked it and a January 2003 VA medical record shows that he was using a computer.    

Based on the information of record, the Board concludes that the disabilities at issue do not preclude the Veteran from obtaining and retaining all forms of substantially gainful employment.  The evidence above which speaks to unemployability speaks only to unemployability for physically demanding positions.  The preponderance of the evidence tends to indicate that the Veteran is not precluded from all forms of substantially gainful employment, particularly that of a more sedentary nature, including in view of his other previous occupations and training found from perusing the record.  

As the preponderance is against the claim, there is no reasonable doubt to be resolved in the Veteran's favor, and the appeal of the matters at issue must be denied. 38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 5107; Gilbert.

The Board is grateful to the Veteran for his approximately 3 years of honorable service, and regrets that a more favorable outcome could not be reached.  


ORDER

An increased rating for status post left ankle surgery, to include entitlement to TDIU, is denied.

Higher ratings for chronic left knee sprain with chondromalacia, currently evaluated as 10 percent disabling for limitation of motion and 20 percent disabling for left knee subluxation, to include TDIU and an earlier rating for subluxation during the appeal period, are denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


